Citation Nr: 0821094	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-29 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in June 2004.

This case was previously before the Board in February 2006.  
At that time, the Board denied the veteran's claim.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2007, 
the veteran and VA filed a Joint Motion for Remand.  A May 
2007 Order of the Court granted the joint motion and vacated 
the Board's decision.  In November 2007, the Board remanded 
the case for additional development to ensure compliance with 
the May 2007 Court Order.


FINDING OF FACT

Psychiatric disability was not manifested during the 
veteran's active duty or for many years thereafter, nor is 
any current psychiatric disability, however diagnosed, 
otherwise related to such service.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A letter originally dated December 
2002, which reached the veteran at a new address upon re-
mailing in July 2004, informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the December 2002 letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the December 2002 
letter was originally sent to the appellant prior to the 
March 2003 rating decision.  Even accounting for the fact 
that the letter was not received by the veteran until July 
2004, after his new correct address was resolved, VCAA notice 
was still clearly provided to the veteran prior to the most 
recent RO-level readjudication of this case in connection 
with the issuance of the April 2008 supplemental statement of 
the case.  The VCAA notice was therefore effectively timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the December 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised of the need to produce 
evidence in support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the veteran must furnish any pertinent evidence that 
the veteran may have.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his claimed disability.  However, there has been no notice of 
the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
December 2002 letter notifying him to submit evidence 
detailing the nature and history of his claimed disability.  
In any event, as the Board finds below that service 
connection is not warranted for bipolar disorder, no ratings 
or effective dates will be assigned and any questions as to 
such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Following 
the May 2007 Joint Motion for Remand and Court Order, the 
veteran was afforded a VA examination in connection with this 
appeal in February 2008.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).

No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Some of the medical evidence of record indicates that the 
veteran has been diagnosed with bipolar disorder, including a 
July 1999 VA psychiatric examination report.  However, the 
Board notes that the recent February 2008 VA examination 
report indicates that the veteran does not have bipolar 
disorder; this report finds that the veteran instead suffers 
from generalized anxiety disorder, depressive disorder, and a 
cognitive disorder.  The February 2008 VA examination report 
expressly finds that "The psychological testing does not 
support a diagnosis of Bipolar Disorder."  The examiner's 
conclusions further characterized the matter by stating that 
"the veteran does not currently carry a bipolar diagnosis 
and the psychological testing gave no evidence of one..."  The 
Board notes, in passing, that the February 2008 VA 
examination report cannot be interpreted as having overlooked 
the veteran's past diagnosis of bipolar disorder, as the 
report's "Introduction" thoroughly summarizes the medical 
evidence in the claims folder and expressly acknowledges the 
past diagnoses of bipolar disorder.  The February 2008 report 
finds that a diagnosis of bipolar disorder cannot be 
currently supported in the veteran's case.  To the extent 
that the veteran may not have a diagnosis for chronic bipolar 
disorder, the veteran's claim for service connection for that 
disability would have to fail.  Service connection cannot be 
established without a current chronic disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  However, in view of the 
February 2008 examination diagnoses, the Board will consider 
whether any current psychiatric disability, however 
diagnosed, is causally related to service.  

The veteran does not claim that he received any diagnosis or 
treatment relevant to bipolar disorder prior to the March 
1999 diagnosis contained in the record.  Furthermore, the 
service medical records contain no indication, nor does the 
veteran contend, that he received any pertinent psychiatric 
diagnosis during service.

The veteran suggests that the deterioration of his 
performance of duty is evidence of in-service manifestation 
of his mental health disorder; testimony to this effect was 
presented at the veteran's June 2004 RO hearing.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Such an opinion requires diagnostic skills and must be made 
by trained medical or psychiatric personnel in order to carry 
probative weight.  Additionally, the Board notes that in the 
same June 2004 hearing testimony the veteran cites 
hospitalization for pneumonia and other physical illnesses as 
responsible for the decline in the quality of his 
performance.  

It does not appear that the veteran's difficulties were ever 
attributed to mental health problems during service.  The 
Board notes an October 1965 clinical record documenting an 
apparent overdose.  However, this record does not appear to 
give any history as to the reason for the overdose and does 
not make any reference to any psychiatric symptomatology.  
Subsequent service medical records document various health 
complaints, but do not appear to document any mental health 
complaints or symptoms.  Moreover, the Board believes it 
significant that the veteran's psychiatric status was 
clinically evaluated as normal in the opinion of military 
medical personnel at the time of his April 1968 separation 
examination.  This shows that trained medical personnel were 
of the impression that there was no psychiatric abnormality 
at that time.  In fact, at that time the veteran expressly 
denied ever having had depression, excessive worry, or 
nervous trouble of any sort, thus suggesting that he himself 
did not believe that he had any mental health problems at 
that time.  The veteran signed a statement reaffirming this 
assessment as valid at the time of his July 1968 discharge 
from service.  Again, this indicates that he himself did not 
feel that he had ever suffered from any emotional or mental 
problems up through that time.  As noted above, the first 
medical evidence of a diagnosed mental disability is dated in 
1999, which is more than thirty years after service.  This 
lengthy period without contemporaneous evidence of complaint 
or treatment weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).

Following the May 2007 Joint Motion for Remand and Court 
Order, the Board remanded this case in November 2007 to 
afford the veteran a VA psychiatric examination to obtain a 
probative medical opinion regarding the essential medical 
questions in this case.  The resulting February 2008 VA 
psychiatric examination report provides a competent medical 
analysis of the pertinent medical questions with a detailed 
rationale, extensive discussion of the documented medical 
history reviewed in the claims folder, and drawing from a 
thorough personal examination of the veteran.  The Board 
finds the February 2008 VA examination report to be highly 
probative in evaluating the psychiatric/medical questions in 
this case. 

As discussed above, the February 2008 VA examination report 
reveals that the examiner was unable to support a diagnosis 
of bipolar disorder for the veteran; the examiner 
alternatively diagnosed the veteran with other psychiatric 
disorders.  However, the February 2008 VA examination report 
clearly and probatively weighs against the claim for service 
connection for any psychiatric disability.  The February 2008 
report addresses the question of "whether or not the 
veteran's current psychological problems are related to his 
active duty service."  In investigating this question, the 
examiner addresses the veteran's in-service overdose, 
described by the veteran as a suicide attempt.  The examiner 
states "Obviously, the veteran was depressed when he tried 
to kill himself.  However, it is impossible to relate this to 
his current psychological problems without resorting to mere 
speculation."  The examiner further comments that 
"Depression at one time in a person's life is not 
necessarily related to a depressive episode at another time 
in his life."  According to the psychiatric expert, then, 
any opinion relating a current mental disability to this 
single documented in-service episode suggestive of 
psychiatric symptoms would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.

The Board additionally notes the veteran's contention that 
his psychiatric disorder is the result of receiving 
experimental injections during service.  The record reflects 
that the veteran has expressed this belief consistently since 
at least October 1999, when he discussed it with a 
psychiatric professional.  The service medical records 
indicate that the veteran received at least one experimental 
blood transfusion in June 1966.  However, despite the fact 
that the veteran has reported this belief to both psychiatric 
and medical professionals, the record reflects that none of 
them has provided any opinion that a link could exist between 
the veteran's in-service injections and any current 
psychiatric disability.  The February 2008 VA examination 
report addresses the veteran's contention regarding 
experimental injections as well.  In this regard, the report 
explains that "It is much less likely than not that the 
veteran's current psychological problems are related to the 
experimental injections."  It further explains that 
"without documentation as to the nature of the experimental 
injections, it would be mere speculation to relate them to 
his current mental problems."  Again, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.

Therefore, there is no competent evidence of such a link 
between any in-service injections and current psychiatric 
disability, however diagnosed.  In this regard, the Board 
again notes that the veteran's own testimony does not provide 
competent evidence of a link between the veteran's active 
duty service and his current disability.  See Espiritu, 
supra.

The Board acknowledges that the February 2008 VA examination 
report includes a statement phrased in a manner which may 
cause confusion regarding the examiner's conclusions.  
Despite the fact that the February 2008 VA examination report 
contains negative etiology opinions addressing each separate 
aspect of the veteran's claim of entitlement to service 
connection, the examiner's attempt to summarize his findings 
is phrased in a manner which may be inconsistent with those 
findings.  Specifically, the examiner states "It is as 
likely as not that [the psychiatric symptoms] are not related 
to his military service."  However, the examiner expressly 
addresses the veteran's documented in-service psychiatric 
symptoms and finds that it is "impossible to relate this to 
his current psychological problems without resorting to mere 
speculation."  The examiner addresses the veteran's other 
theory of service connection and finds that "It is much less 
likely than not that the veteran's current psychological 
problems are related to the experimental injections."  Thus, 
the Board must read the February 2008 VA examination report 
as presenting a medical opinion weighing against service 
connection, probatively determining that the veteran's 
contended in-service causes or manifestations are less likely 
than not psychologically related to the veteran's current 
psychiatric pathology.  In light of the thorough discussion 
and clear rationale presented throughout the report, the 
conclusions of the February 2008 report are clear, and the 
Board is able to apply the correct legal standard to the 
findings without confusion.  The medical expert's phrasing in 
attempting to summarize his conclusions does not undermine 
the otherwise clearly discussed expert analysis of the 
essential medical questions in this case.

There is otherwise no competent evidence of any link between 
any current psychiatric disorder and the veteran's active 
duty service.  No mental health professional has linked any 
psychiatric disorder to his service despite the veteran's 
assertions to this affect as recorded in the clinical 
records.  The Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for bipolar disorder.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


